Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1. A braille writing device, to form tactile dots onto an embossing medium, comprising: 
a. a hollow base structure, open from the top, and graspable by a person's one or two hands, further comprising: 
i. a tape exit port, 
ii. a cutting edge, and 
iii. a top receiving region for a tape handling structure, 
b. the tape handling structure, attached to the base structure's top receiving region, with a planar top region and a downward protruding structure, further comprising: 
i. an embossing anvil on the top planar region, with six concave features arranged in a two-by-three grid, 
ii. pairs of coaxial grooves for accepting cylindrical axles, 
iii. a projecting tape reel axle holding structure which protrudes horizontally from the downward structure, and

c. a ring embossing arm structure with a planar ring structure to which are attached the embossing arms projecting radially inwards, each of the embossing arms having a flexural hinge member and each of the embossing arms tapering to a convex tip, where the convex tips of the embossing arms form at least three rows of two, further comprising: 
i. the convex tips aligned with the embossing anvil, and 
ii. alignment and attachment features on the planar ring structure's upper and lower surfaces to guide and connect with the base structure below and a top cap above, 
d. the top cap, open on the bottom, the top cap mating with the ring embossing arm structure, with six flexural button arms pointing inwardly, further comprising: 
i. a downward column attached at the distal end of each button arm to transfer forces respectively from the flexural button arms to the embossing arms, and 
ii. a downward facing receiving region for connecting to the ring embossing arm structure, the receiving region including alignment and attachment features[[, and]].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715